Case 20-10343-LSS Doc 4534 Filed 05/18/21 Page1of4

Your Horor,

 

Unella +

   

Miss Wome 15 my

 

 
 
 

help... Please inold the Boy Seats of Hmevrewg § one l

 

   

  

"cour:

DISTRICT OF 0
Offa WARE s

Commitied adgainst is tht

Cui) Abuses ther

 

 

pnp etna etal when TO poy 5 Meh bf 2 © td ‘

Thin ober iVeaee

adopted patewts

bo nto 2
oa

 

around \\ “els old ,

iwhen To Yr~y

Key ey Sy

 

 

 

CA ash ne
—

 

Lip

The Foster home DL tas in decided to place me In The Sea As, ie

 

 

 

fhe Semis told help me

 

\allnat happened tn me ies those Ages read

 

BoA thesy 4 See Laie ty
wt

 

 

 

 

 

 

 

po _ jade d ne negitiviy Thoswicls out Misy tahele. Life .
_ + has affected ime ta Multiple ways 1 Here 5 Sudst Some.
__ T+ has otfecte § Ms Mental Health Cele, bad. ZX have Sad to be
| haspitalizreh Multiole +imes a - _

 

 

 

nxt.
~

Doha tbera diagnosed inth Schizophtéemin.. Depression,

J hae | feed to WM mogself Mubhale dines. DT have beers Gn

 

 

Mediodioa fre the .Mazordiy of my [fe
Tt thas tvined my relate dips. T. dens on Devgs foc alot ef my.

 

life, T have Ween Clean now far ever 10. years , burt eve ra daw

 

 

+

PS a Stregele,
[dvd not have a Celotion sia uh th My San hon \e es BCs eagy

yp ord ad hey

 

Uren winded me chest ished happened te me. a
cafbsd yank ahe Own tos So bad | To Coiba ge ofeted mg SOA
Lam

ity. Eurtytiase 1 Sa Wien, wl DA

Fuad at. Seed me So a

isatd oct tex Se musky ef wre Ife,

\Whet happened to me Just didnt affect me. Tt affeoted all these

 

Cid me oot tan _. __.

 

To dust Started aunts go Menring fil relat s vediniy.eitth my Cao |

 

f c
nd ZEN wees

 

 

 

 

Fy ia4 \ ard eV Grn vdda vei.
- , aD J
 

 

{}As D Set there listening to Cvecgone , DT btacan
9 3 ‘

 

 

Case 20-10343-LSS Doc 4534 Filed 05/18/21 Page 2 of 4

The pan T have had my whele Ife, from whet]
IS aw feck Pain. Just becevse it
Mean DE Cart feel it , ard it doeant hurt.
alot,
muself if vt unt) eguer go Bey +
T+ onlh never HO AWAY
Fouse te Cover this pain up teth drys, Bet |
Cleas , Lo live wits tns pain everday. |
Towes in Qeeup axa the Insiructer asied 5]
Where Aid you leon abovwt Sex.
Saath y We hak the Fath tath hes dal

fry ma the TV f

Cae persaa

praceth«o Satd fram The Intent |

Were did L lewn about Sea,  L leaned abal

ahosers » From Some eurl. people. tho thoes WA

Themselves and there toasts. And not abort. ¥
affect me in my Life. —

When this ew Stuff wes happening do me, L
Wid» EL Aidet even feel human, LD felt Lee +]

Tohave Ween told Hut @time hesks gain. J hy

hut this pata will never hed. Et ol) be fort mc

Lait.

Tete wht happened do me, EZ nate. whet they did tame ,

Dkedt the Boy Scots for allowag imt.te. hapgen. 4

the tenth .

T+. St\ \navedts ame BU AL hes oo,

The Bey Scouts Keep _ Sanjay thet they. doast to. do Ltayet

Ang The Pain Yo Sell here , Every day L feet 4.

Ite feel

Ici dvd fee! yihe a

Hyer did yo Mey -

iS Mente ond Erotiened , dove aud

~s pain hurts me
XI asked

Bet DT Knob the truth 1

no Fred To am

tA AVERT ae ’

d, arnttur garg
P
Ashamed. _
Ut Sex from. my
only about

hans? Thy weld ae

posgh,
at l fe oye ) thay ;
unt |

tome oe - - ee aoe . : - wae

faut to tel Yeu...

Lohedt voysel. Dotet thet Qusiness, Codrel me 14, -..

— mo wen we eRe -- ae eek eee ee ee -—

Arad. he fp all we

of os whe were. hurt. by them. But there Attions Speak Other wise,

 
Case 20-10343-LSS Doc 4534 Filed 05/18/21 Page 3of4

 

 

Fo fact, thor acters Shas vs that they afe dorng whit thi have

A@duans done, theg Goont to her it 4 They Sau This, wast to hnety
+ + + “y —t —} 7

 

 

US oak gartect Children cohile travang to levy any } all of there
, IOS F “>—-4

  

pottatel exposure.

 

   

hos

 

Plense do net let the Boy Seovts y the Mediators ond Hartford

Under oa hus + ond dvs to bury vo bith the Wordle ages mut

 

 

 

 

thet thes ote tring to ovah fered. _.
+ pee ;

 

 

Your . x
Hoses, The Dory Srevits Ceorgani retin plas 15 tasuffeere dt.
itis a non- Stade The Bow Srovts Can do hethr.

 

 

There chutes have forfeited them tk Pret tn Continue to. Contro]

Hine haatevpters pyoce ss,

 

 

Your Honor, Please dont jet The oy Srovts abuse we agata

ond tain hrs Wo, oe

 

 

Plese puta Step to ‘The. oy Seowts 4 The Medratecs ond ort fa

feel Gani zetion Olan

 

Please helo vo. Ther yt _

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

Case 20-10343-LSS Doc 4534 Filed 05/18/21 Page 4of4

 

GER af gEEY Leg HO Pot peng fleet

 
  

SNOLYMPIA WA eg April 22nd 2021
- 42- MAY 202 US POSTAGE
Patsey ae = $ 00.50

ise a4. _——_
ct wan 72712020
Ota?

 

 

Your Honoe

Sustice Lauri Selber Silverstein
BSA BankrupTey Case

Bad Market Street

6™ Flower ‘

Wilmington , DE 4 Fol

VW haelaneradiatl oly Adgaed eT TENA etna H ATTA tel
